Citation Nr: 1437966	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for an Achilles tendon strain/tear with Achilles tendonitis and bursitis and Haglund's Deformity of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to July 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran testified during his recent June 2014 videoconference hearing that he was scheduled to have surgery on his right foot, due to his service-connected disability, later that month (in fact, on the Thursday of the following week).  These records have not been obtained and associated with his claims file for consideration.  As these records likely include relevant information directly related to this claim for a higher level of compensation, including insofar as comparing his pre-operative status to his post-operative status, they must be obtained and considered.  See 38 C.F.R. § 3.159(c).  Indeed, the Veteran testified that this surgery was necessary because his right foot disability had worsened significantly even since his last VA compensation examination in October 2011.  He therefore also should be reexamined to reassess the severity of this service-connected disability.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all updated VA treatment records - especially those dated from May 2014 to the present, including concerning the right foot surgery the Veteran apparently had in June 2014.

2.  After receipt of these additional records, have him reexamined to reassess the severity of his right foot disability (so including since the surgery).  The examiner is asked to review the claims file prior to the examination for the history of this disability, including of the surgery, and to consider the Veteran's pre- and post-operative complaints.  Also perform all necessary diagnostic testing and evaluation.

The examiner is asked to comment on all present symptoms and manifestations attributable to the 
service-connected Achilles tendon strain/tear with Achilles tendonitis and bursitis and Haglund's Deformity of the right foot, especially in relation to the applicable rating criteria specified in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, for evaluating a foot injury.  To this end, the examiner therefore is asked to provide an opinion as to whether the Veteran's foot injury (that is, the overall level of impairment of the foot due to his service-connected disability) is best characterized as moderate, moderately severe, or severe injury.

The examiner is also asked to comment on the effects of the Veteran's surgery in June 2014, including insofar as just how long any benefits derived therefrom are expected to last, if at all.

3.  Ensure the examiner provides the level of assessment necessary to address the applicable rating criteria.  If the report does not, return it for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

